Citation Nr: 0303440	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  96-13 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease 
(other than hypertension and tachycardia).

2.  Entitlement to service connection for a vision disorder, 
claimed as secondary to the service-connected hypertension 
and tachycardia.

3.  Entitlement to an increased rating for hypertension and 
tachycardia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from August 
1940 to July 1946, and from October 1946 to September 1961, 
when he retired.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board remanded the case 
to the RO for additional development in February 1999; the RO 
has now returned the case to the Board for appellate review.

The March 1996 Statement of the Case indicates that the 
appellant's service-connected hypertension and tachycardia 
was evaluated as 10 percent disabling under Diagnostic Code 
7101.  The regulations pertaining to the rating 
cardiovascular disorders, to include hypertension, were 
changed, effective January 12, 1998.  The Court has stated 
that where the law or regulation changes during the pendency 
of a case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the instant case, the 
Board will consider whether the appellant is entitled to a 
higher rating under both the old and the new regulations for 
the period from January 12, 1998 onward; prior to that date, 
only the old regulations are applicable.  See VA O.G.C. Prec. 
3-2000 (April 10, 2000).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claims.

2.  The appellant does not have a current diagnosis of any 
cardiac pathology other than hypertension and tachycardia.

3.  Competent medical evidence documenting the existence of 
any current diagnosis of a vision disorder secondary to the 
service-connected hypertension and tachycardia is not of 
record.

4.  The appellant's current visual deficit has not been 
aggravated by his service-connected disabilities.

5.  The appellant's hypertension is currently manifested by 
the need to take blood pressure medication.  His systolic 
pressure is not shown to be predominately 200 or more, and 
the diastolic pressure is not shown to be predominately 110 
or more.

6.  The appellant's service connected hypertension with 
tachycardia did not present such an unusual disability 
picture as to render application of the regular rating 
schedule provisions impracticable.


CONCLUSIONS OF LAW

1.  No cardiac disorder, other than hypertension and 
tachycardia, was incurred in or aggravated by service, nor 
may any such heart disorder be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

2.  No current acquired vision disorder is proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 
and 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303(a), 
3.310 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension and tachycardia under both the regulations 
in effect before January 12, 1998, and the regulations in 
effect after that date, have not been met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claims for cardiac 
disease (other than hypertension and tachycardia) and for 
service connection for a vision disorder (on a secondary 
basis).  The Board also denies the appellant's claim for an 
increased evaluation in excess of the currently assigned 10 
percent for his hypertension and tachycardia.

I.  Direct service connection claim.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arteriosclerosis, maybe presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals no 
finding of, or diagnosis of, any cardiac disorder other than 
hypertension and tachycardia.  After service, the appellant 
served in the Foreign Service until December 1974.  The 
medical records associated with that employment, including 
the report of his December 1974 retirement physical 
examination and various chest x-rays and electrocardiograms, 
do not reveal any cardiac pathology other than hypertension 
and tachycardia.  The appellant underwent a VA medical 
examination in September 1979; the only cardiac-related 
diagnosis was hypertension, mild, with tachycardia.  

More recently, the appellant underwent a complete physical 
examination at the Cleveland Clinic in September 1994.  His 
chest x-ray and electrocardiogram (EKG) were both normal.  An 
assessment of asymptomatic atherosclerotic occlusive disease 
was rendered.

The appellant underwent a VA medical examination in April 
1996; he denied any history of myocardial infarction, chronic 
heart failure, syncope and presyncope.  He also denied 
exertional chest pain, shortness of breath, dyspnea on 
exertion and blackout spells.  He reported that he was 
physically active and that he played golf at least twice per 
week.  The examiner rendered a clinical assessment of 
hypertension on medication, still moderately elevated.  The 
examiner also stated that the EKG did not show any evidence 
of an old infarction or any acute injury.  The examiner noted 
that the appellant was relatively active and that there were 
no symptoms suggestive of any angina pectoralis.  The 
examiner opined that the appellant was doing well from a 
cardiac standpoint.

Review of outpatient treatment records from the Eisenhower 
Army Medical Center, dated between January 1994 and June 
1997, does not reveal any diagnosis of, treatment of, or 
complaints related to, any cardiac pathology other than 
hypertension and tachycardia.  The appellant consistently 
denied chest pain, dyspnea on exertion and shortness of 
breath.  In February 1994, he had no complaints and reported 
that he was active playing golf without complaint.  In March 
1995, the appellant reported that he had noticed a decreased 
frequency of his rapid heart beat and said that he had not 
experienced any in more than three months.  In June 1995, it 
was noted that his exercise tolerance was essentially 
unlimited.  In June 1997, it was noted that the appellant 
denied symptoms of end organ damage.  He denied visual 
changes, headaches, dyspnea on exertion, orthopnea and chest 
pain.

The appellant underwent a VA EKG bicycle exercise test in 
March 1999.  His resting EKG showed normal sinus rhythm.  No 
chest pain, shortness of breath or dizziness was noted.  The 
clinical impression was that there was no EKG evidence of 
ischemia and that there was no chest pain or cardiac 
arrhythmia.  The conclusion was that the exercise stress test 
was nondiagnostic for evidence of myocardial ischemia at 
maximum heart rate response.

The appellant also underwent a VA medical examination in 
March 1999.  He complained of palpitations and occasional 
chest tightness on extreme exertion.  He denied chest pain, 
shortness of breath and dizziness.  After examining the 
appellant, the examiner rendered a clinical impression of 
hypertension that was mildly uncontrolled and mild 
hypertensive retinopathy.  The examiner stated that there was 
no evidence of hypertensive heart disease and that there was 
no evidence of atherosclerotic heart disease by EKG or 
exercise stress test.  The examiner concluded that the 
appellant was asymptomatic and that his physical examination 
was unremarkable.

The medical evidence does not establish any current diagnosis 
of any cardiac pathology other than hypertension and 
tachycardia.  Thus, none of the claims file records contain 
medical evidence showing any post-service diagnosis of any 
symptomatic heart disease other than hypertension and 
tachycardia.  No testing, including EKGs and stress testing, 
has shown the existence of any such cardiac disease or heart 
disorder.  Hence the evidence cannot establish a causal 
connection, including by way of aggravation, between the 
claimed cardiac disease other than hypertension and 
tachycardia and service because there is no current diagnosis 
of any such condition.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has cardiac 
disease other than hypertension and tachycardia as a result 
of his service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more the 
appellant's statements are not competent evidence of a 
diagnosis of heart disease other than hypertension and 
tachycardia, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence, and, 
accordingly, his claim for service connection for heart 
disease other than hypertension and tachycardia is not 
plausible.

The competent medical evidence of record does not establish a 
current diagnosis of any cardiac pathology other than 
hypertension and tachycardia.  The service medical records do 
not contain any diagnosis of cardiac pathology or heart 
disease other than hypertension and tachycardia.  Post-
service, there is no competent clinical diagnosis of 
symptomatic heart disease as a separate diagnostic entity 
apart from hypertension and tachycardia.  Thus, the 
preponderance of the medical evidence of record indicates 
that the appellant is not currently suffering from any heart 
disease other than hypertension and tachycardia.  The 
preponderance of the claims file records contains medical 
evidence that does not support a past or current diagnosis of 
any cardiac pathology other than hypertension and 
tachycardia.  With the preponderance of the evidence against 
a current diagnosis of any cardiac disease other than 
hypertension and tachycardia, the evidence cannot establish a 
causal connection between the claimed heart disease and 
service.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of any cardiac pathology or heart 
disease other than hypertension and tachycardia, the Board 
concludes that the appellant's claim for service connection 
for such heart disease is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Secondary service connection claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The appellant contends that he currently suffers from eye 
disorders affecting his vision that are casually related to 
his service-connected disabilities.  The appellant does not 
claim and the record does not show evidence of any eye 
disorder other than refractive error during his active 
service.  Congenital or developmental defects or conditions 
are generally not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Furthermore, 38 C.F.R. § 4.9 indicates that refractive error 
of the eye is not disease or injury in the meaning of 
applicable legislation for disability compensation purposes.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences a loss of visual acuity that 
is due to his service-connected disabilities.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record includes written statements and 
medical records from the appellant's private eye doctor dated 
between October 1988 and July 1996.  In a statement dated in 
November 1989, this doctor indicates that the appellant 
required an annual examination to ensure that his 
hypertension had not affected his retinal vasculature.  The 
doctor also stated that the appellant had demonstrated the 
mildest changes of arteriosclerosis in both eyes in October 
1989.  The doctor provided a similar statement concerning an 
examination dated in August 1992.  After examining the 
appellant in July 1996, the doctor rendered diagnoses of 
ocular hypertension, vitreous degeneration, cataract, senile 
and tear film insufficiency.

Another private doctor examined the appellant's eyes in 
September 1996.  Examination of each fundus revealed normal 
discs, vessels, maculae and retinal periphery.  The lenses 
demonstrated 1+ nuclear cataracts in each eye that were 
consistent with the appellant's level of vision.

The appellant underwent a VA eye examination in April 1996.  
The examiner rendered an impression of mild hypertensive 
retinopathy, mild cataracts of both eyes consistent with 
visual acuity in each eye, hyperopic astigmatism and 
presbyopia.  

The appellant underwent another VA eye examination in March 
1999; he told the examiner that he had been told that his 
hypertension medication might damage his eyes.  On 
examination, the appellant's pupils were normal and his 
corneas were clear.  His Goldmann visual fields were normal.  
His lenses had early nuclear cataracts.  Examination of each 
fundus revealed minimal hypertensive changes.  The examiner 
stated that the appellant had cataracts that limited his 
vision.  The examiner further stated that the appellant had 
mild hypertensive changes of the retina that had not caused 
visual loss.  The examiner said that he did not think that 
any of the appellant's visual loss was secondary to 
hypertension or tachycardia.

Based on the totality of the evidence of record, including 
the private treatment records dated from 1988 onward, the 
various Eisenhower Army Medical Center outpatient medical 
records from 1994 to 1997, and the reports of VA medical 
examinations conducted in 1996, and 1999, the Board finds 
that the preponderance of the evidence is against a finding 
of secondary service connection for an acquired vision 
disorder.

The record does not present sufficient competent evidence of 
a linkage between the appellant's currently diagnosed visual 
deficit and his service-connected disabilities.  Weighed 
against the "negative" objective evidence discussed above is 
the "positive" evidence represented by the contentions that 
service-connected disabilities, or treatment thereof, 
essentially, either caused, worsened, or otherwise 
"aggravated" the appellant's vision deficit so as to warrant 
a grant of service-connection for at least a portion of the 
eye pathology under Allen.  The Board concludes that the 
weight of the "negative" objective evidence -- principally 
medical records demonstrating a lack of any clinical 
awareness of more than mild hypertensive changes of the 
retina without any loss of vision, and medical opinions of 
record with regard to the relationship between the service 
connected disabilities and the current visual deficit- 
exceeds that of the "positive" evidence of record, which is 
limited to the existence of mild hypertensive retinopathy. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's visual 
disorders are not related to the service-connected 
disabilities in that the service-connected disabilities and 
treatment thereof did not cause or aggravate any visual 
disorder.  While it is apparent that the appellant does 
suffer from hypertensive retinopathy, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the appellant's current visual deficit and any of the 
disabilities for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the appellant's visual deficit has not been 
aggravated or caused to worsen by the appellant's service-
connected disabilities.  

Therefore, the preponderance of the evidence is against the 
secondary service connection claim.  The Board accordingly 
concludes that the appellant's claim for service connection 
for an eye disorder, to include visual deficit, as secondary 
to his service-connected disabilities must fail.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

III.  Increased rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA evaluations 
conducted in April 1996, and March 1999, and in the medical 
records from the Eisenhower Army Medical Center dated from 
January 1994 to June 1997.

Service connection for hypertension and tachycardia was 
granted in October 1979. The disability has been rated as 10 
percent disabling under Diagnostic Code 7101.  As previously 
noted, the Board will consider whether the appellant is 
entitled to a higher rating for his service-connected 
hypertension with tachycardia under both the old and the new 
regulations for the period from January 12, 1998 onward; 
prior to that date, only the old regulations are applicable.  
See VA O.G.C. Prec. 3-2000 (April 10, 2000).

In pertinent part, under Diagnostic Code 7101 effective prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more.  A minimum 10 percent rating may be assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more with definite symptoms.  A 40 percent evaluation 
requires diastolic blood pressure of predominantly 120 or 
more and moderately severe symptoms.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more and 
severe symptoms.

Under Diagnostic Code 7101 effective on and subsequent to 
January 12, 1998, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.

Review of the appellant's medical records from the Eisenhower 
Army Medical Center reveals blood pressure readings of 
173/88, 168/98, 154/76, 145/93, 153/90, 140/94, 175/80, 
143/88, 175/88, 191/102, 180/110, 189/93, 171/92, 184/80, 
122/82, 148/92, 178/86, 164/84, 192/92, 186/92, 163/79, 
156/84, 142/83, 153/84, 171/88, 202/95, 175/102 and 183/86.  
These readings were taken between January 1994 and June 1997.  
Notes in those records also indicate that the appellant 
reported at-home readings that were in the 138-169/79-90 
range in 1996.  

The appellant underwent a VA medical examination in April 
1996.  His blood pressure reading at that time was 168/99.  
The appellant underwent another VA medical examination in 
March 1999.  His blood pressure reading at that time was 
194/110.  

After a careful review of the evidence of record, it is found 
that the evidence does not support a finding of entitlement 
to a rating in excess of 10 percent subsequent to January 12, 
1998 (the date of the promulgation of the new rating 
criteria).  Furthermore, the evidence does not support a 
finding of entitlement to a rating in excess of 10 percent 
under the old rating criteria, either.  To warrant the 
assignment of a higher, 20 percent evaluation, a veteran must 
exhibit systolic pressure predominantly 200 or more, under 
the new criteria, or diastolic pressure predominantly 110 or 
more, under either the new or the old criteria.  

The medical records show only one instance in which the 
appellant's systolic blood pressure measured 200 or more and 
only one of the blood pressure readings of record 
demonstrated a diastolic pressure of 110.  Therefore, an 
evaluation in excess of 10 percent is not warranted under the 
old or the new regulations, Diagnostic Code 7101.

In conclusion, it is found that, while the current evaluation 
of 10 percent is warranted, the preponderance of the evidence 
is against a rating in excess of 10 percent prior to January 
12, 1998, according to the old rating criteria, and is 
against an evaluation in excess of 10 percent between January 
12, 1998, and the present, under either the old or the new 
rating criteria.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the 
hypertension with tachycardia may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected cardiac disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for hypertension, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
hypertension or tachycardia nor has he required any extensive 
treatment.  The appellant has not offered any objective 
evidence of any symptoms due to the hypertension or the 
tachycardia that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation in excess 
of 10 percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 10 percent for the 
appellant's hypertension with tachycardia under the schedular 
criteria, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

IV.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1996 Statement of the Case (SOC), the Supplemental 
Statements of the Case (SSOC) issued in July 1996, April 
1998, and September 2002, and the May 2001 Board remand.  He 
was informed by the August 1995 rating decision that the 
medical evidence of record did not show that his current 
hypertension and tachycardia symptoms more closely 
approximated the next higher rating.  He was informed by the 
January 1996 rating that the medical evidence of record did 
not establish the existence of cardiac disease or visual 
disorder that was etiologically related to service or a 
service-connected disability.  He was informed by the SSOC 
issued in September 2002 of the new rating criteria for 
hypertension.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
a personal hearing, but failed to appear.  The appellant was 
afforded VA medical examinations.  In addition, the appellant 
was informed about the provisions of the VCAA in a letter 
sent by the RO in September 2002; the RO asked the appellant 
to identify all pertinent treatment and to provide evidence 
of a relationship between his service and a current cardiac 
disease, as well as evidence of a relationship between a 
current eye condition and a service-connected disability.  
The appellant did not respond; however, he had previously 
stated on more than one occasion that the RO already had all 
the needed information and that he had no further evidence to 
offer.  Therefore, there is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for heart disease other than hypertension 
and tachycardia is denied.

Secondary service connection for an eye disorder with loss of 
visual acuity is denied.

Entitlement to an evaluation in excess of 10 percent for the 
appellant's hypertension and tachycardia disability, 
including under either of the schedular criteria in effect 
prior to or after January 12, 1998, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

